Defendant Doughty has appealed from a judgment of the Chenango Trial Term of the Supreme Court in favor of plaintiff. The action was brought under article 15 of the Real Property Law to determine a claim to real property bordering on a nonnavigable lake. Defendant claims title to a strip of land between plaintiff’s cottage and the lake. In the various conveyances to plaintiff, one of the boundaries of her property is Bragg Pond, which is a small nonnavigable stream. The proof indicates that the water in this stream has receded so as to expose a portion of the land to which plaintiff claims title. The trial court found that plaintiff was entitled to this strip of land by virtue of the conveyances to her and that she also acquired title thereto by adverse possession. The proof sustains the findings. Judgment unanimously affirmed, with costs to respondent. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ. [See post, p. 1002.]